Foote, J.:
This action is brought to recover the unpaid installments due - ' xupon the following agreement: .
.“$1,000. Annuity.
“Payable Quarterly. Rochester, M. Y:, April 15, 1874.
“For value received,. I hereby promise to pay Mrs. Sarah Hamilton, the sum of $250 each, first day of January, April, July and October, from and after the day of the death of our father, Samuel Hamilton. These payments to be continued during the term of her life, and in case of her (Mrs. Sarah H.) death, the same shall be paid to her daughter (Julia A.) during her life.
“ARTHUR S. HAMILTON".”
The parties are brother and sister and the children of the late .Samuel Hamilton and Sarah Hamilton, his 'wife, both deceased. The complaint alleges that prior to the time of the making .and delivery of- this agreement the defendant had received from his father, Samuel Hamilton, large sums of money advanced-by his said father from his estate, and in consideration thereof as a -pro*873vision said Samuel Hamilton desired to make for his wife, Sarah Hamilton, and for his daughter, the plaintiff, after his death, the defendant, upon the request of said Samuel Hamilton, made, executed and delivered said agreement to the payees therein named. The answer admits the making of said agreement upon the request of said Samuel Hamilton, and the receipt by the defendant from his father of large sums of money prior to the making thereof, but denies that said agreement was executed in consideration of said moneys so received from his father. The answer also denies that defendant delivered the agreement to the payees therein named, but admits that he delivered it to his father upon his request. The complaint also alleges, and the answer admits, that after the death of Samuel Hamilton, which occurred on January7 26,1876, the defendant paid to said Sarah Hamilton the annuity provided by said agreement, until her death, which occurred December 15, 1891, and thereafter to the plaintiff pursuant to such agreement until 1892, when defendant reduced his payments to $700 per year, to which plaintiff assented, and that in November, 1897, defendant informed the plaintiff that he was unable to furnish the plaintiff with any more money, and that since that time the defendant has not made any further payments to the plaintiff. The answer also alleges that said instrument was made and delivered without consideration either from Samuel Hamilton or Sarah Hamilton or the plaintiff, and that at the time the same was made the plaintiff was of full age, and that said Samuel Hamilton was not liable for her support or maintenance, or indebted to the plaintiff. The answer also sets up the six-year Statute of Limitations as to all installments which had accrued more than six years before the commencement of the action.
Upon the trial the plaintiff produced and put in evidence the agreement, and. rested. The defendant then proved by his own testimony's a witness that at the date of the agreement, April 15, 1874, the plaintiff was over twenty-one years of age; that at that time he was in no way indebted to the plaintiff or to his mother, Sarah Hamilton, and that neither the plaintiff nor his mother paid him any valuable consideration for the agreement either at the time it was made or subsequently. The defendant then rested. The plaintiff thereupon moved for judgment for the amount of the pay*874ments maturing within six years from Jujy 9,\1907, the day the action was commenced. . The defendant moved for a dismissal of ' the complaint on the ground that there was no consideration for the agreement and that the consideration alleged had not been "proved; also that the plaintiff" was not a party to the contract, nor a privy; that them was. no consideration moving from her, and that Samuel Hamilton was not- indebted to her so as to bring her into privity. ■ The case has since been argued and submitted upon briefs, but no further testimony was offered by either side. ■
The plaintiff contends-that this agreement is a promissory note, under "the Revised Statutes in force at the time it was made (1 R. S. 768, §§ 1, 4), and hence, that it was not necessary that a consideration should be expressed -therein 'or alleged or proved in an action thereon; tliat the instrument, whether negotiable or not, imports a-Consideration. (Carnwright v. Gray, 127 N. Y. 92.)
It is not necessary to determine whether this instrument is technically a promissory note. It states on its face that it was given “ for value received,” and in the absence of evidence to the contrary, this is a sufficient acknowledgment or proof of consideration. (Rice v. Rice, 43 App. Div. 458; Prindle v. Caruthers, 15 N. Y. 425.)
It is not necessary to the validity of the agreement that the considerationj3hQ.nIcLpro.ceed from the plaintiff jyr her mother. ' The insti'umont is equally yglid_j|. the..consideration proceeded from Samuel.Hamilton's alleged in the complaint,. There is no proof fhat- it-,did not, and as the agreement-.imports a consideration,, we must assume that - there: was a sufficient .consideration proceeding from a proper source, in the absence of evidence to the contrary. It being conceded by the pleadings that the instrument was exe- • cuted upon the request of Samuel ’Hamilton, ánd the instrument acknowledging receipt of a consideration, it must be assumed that Samuel Hamilton furnished tii.e.consideration.,-- If.su.chus.-.lhe-.casp, the agreement is valid and enforcible in the hands of the'plaintiff or her mother,.. although .. neither of them furnished .any consideraHon-^nd althoughHamueh;Hamilt.o'n.,was 'iinder no- legal obligation to make tins provision for their benefit: (Rector, etc., v. Teed, 120 N. Y. 583 ; Horn v. Fuller, 6 N. H. 511; Eaton v. Libbey, 165 Mass. 218.)
*875The case does not fall within the principle of Lawrence v. Fox (20 N. Y. 268), or any of that class of cases, for the reason that the promise which the plaintiff seeks to enforce is not a promise made to*Samuel Hamilton for her benefit as^iríTítose cases, but one made directly to her attlierequest of Sapmel Hamilton. The agreement sued on makes no promise whatever to Samuel Hamilton.
Was there a delivery of this agreement to the plaintiff ? The complaint alleges a delivery to "the plaintiff. The answer alleges a delivery to Samuel Hamilton. There is no testimony of witnesses upon the subject. It is conceded that the defendant recognized this agreement as in force from 1876, when Samuel Hamilton died, until December 15, 1891, when Sarah Hamilton died, by making the quarterly payments to his mother, Sarah Hamilton, and from December 15, 1891, until November, 1897, by making payments thereunder to the plaintiff. The plaintiff produces the agreement at the trial and offers it in evidence. It must be assumed that her possession is lawful and that it antedates the payments made thereon by the defendant to her. The payments aré a sufficient admission by the defendant of a delivery of the agreement to the plaintiff, in the absence of all evidence to the contrary. ■ ' ■
It follows that the plaintiff is entitled to recover for all payments maturing within six years prior to the 9th day of July, 1907.